Citation Nr: 0523346	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The veteran filed other claims during this appeal which were 
subsequently granted, to include service connection for 
peripheral neuropathy, special monthly compensation, and a 
combined 100 percent scheduler rating.  The RO determined in 
April 2004 that these other benefits were granted in full and 
the veteran or his representative has presented no additional 
argument disagreeing with the RO on this matter. 

It is apparent that the RO determined that new and material 
evidence had been received to reopen the claim for service 
connection for hearing loss.  See January 2004 Statement of 
the Case.  However, the RO then proceeded to deny the claim 
on the merits.  Regardless of whether the RO reopened the 
claim, however, the Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must review the 
RO's determination as to whether there is new and material 
evidence to reopen the claim for service connection for 
bilateral hearing loss.

The reopened claim for service connection for tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.
FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was previously denied in rating 
and Board decisions, the most recent of which is an 
unappealed May 2000 RO decision, and evidence received 
subsequent to that decision is new to the record but does not 
relate to an unestablished fact necessary to substantiate the 
claim.

2.  The veteran's claim of entitlement to service connection 
for tinnitus was previously denied in rating and Board 
decisions, the most recent of which is an unappealed January 
1998 RO decision, and evidence received subsequent to that 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The May 2000 RO decision that denied the claim of service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2004).

3.  The January 1998 RO decision that denied the claim of 
service connection for tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (1999).

4.  New and material evidence has been submitted to reopen a 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  38 U.S.C.A. § 5103, concerning VA's duty to 
notify the veteran of the evidence necessary to support his 
claims, is applicable in the instant case.  However, 
38 U.S.C.A. § 5103A, which concerns VA's duty to assist the 
veteran with the development of evidence, applies only to de 
novo cases and will not be further addressed in the REASONS 
AND BASES section of this decision.  

In this case, the Board finds that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted VCAA letter was issued prior to the appealed 
February 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to notify the veteran of 
the evidence needed to substantiate his claims.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As described in further detail below, the Board has 
determined that the claim of entitlement to service 
connection for tinnitus should be reopened.  The application 
of 38 U.S.C.A. § 5103A to that reopened claim will be 
discussed in the REMAND section of this decision.

II.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  This recently revised 
version of 38 C.F.R. § 3.156(a) applies in this case because 
the veteran's claim was not received until December 2002, 
after the current regulation's effective date of August 29, 
2001.  

III.  Bilateral hearing loss

In the present case, the veteran's claim of entitlement to 
service connection for hearing loss was initially denied by 
the RO in a January 1990 rating decision on the basis that 
his right ear hearing deficit preexisted service and was not 
aggravated therein and that left ear hearing loss, diagnosed 
(per 38 C.F.R. § 3.385) in a December 1989 VA examination, 
had not been shown to be incurred in or aggravated by 
service.  The veteran appealed this decision to the Board, 
but, in an August 2000 decision, the Board upheld the denial 
on essentially the same basis utilized by the RO in the 
appealed rating decision.  

The RO subsequently upheld this denial in a rating decision 
issued in June 1991, following the receipt of an in-service 
audiological record from April 1991, during the veteran's 
second period of service, indicating bilateral hearing loss.  
He was notified of this decision but did not respond within 
the following year.  Similarly, the veteran did not respond 
to an unappealed rating decision denying his claim in January 
1998.  He was informed of this decision in the same month.

In March 2000, the RO received a February 2000 letter from an 
individual who was the commanding officer of the ship which 
the veteran served aboard from December 1969 to December 1970 
and who recollected the veteran's exposure to high levels of 
noise during such service.  In May 2000, the RO again denied 
the veteran's claim on the basis that the commanding 
officer's statement was lay evidence and not the type of 
medical evidence needed to support the finding that the 
veteran's current bilateral hearing loss was due to service.  
The veteran was notified of this decision in May 2000 but did 
not respond within the following year.  Consequently, the 
inquiry for the Board is whether the veteran has submitted 
new and material evidence in support of his claim subsequent 
to May 2000, the date of the most recent final denial.  See 
38 U.S.C.A. § 7105(c).

Relevant evidence added to the claims file since the issuance 
of the May 2000 rating decision includes photocopies of 
service medical records, a December 1989 VA examination 
report, a June 1997 Agent Orange registry report, and a 
February 2000 commanding officer's statement; VA and private 
medical records dated from September 1997 through April 2004; 
records from the Mobile Riverline Force Association (MRFA), 
received in August 2001; and lay evidence, including the 
veteran's May 2005 VA hearing testimony.

The photocopies of service medical records, a December 1989 
VA examination report, a June 1997 Agent Orange registry 
report, and a February 2000 commanding officer's statement 
are all duplicative copies of evidence already included in 
the claims file as of the May 2000 rating decision.  As such, 
this evidence is not "new."

As to the VA and private medical records dated from September 
1997 to April 2004, most of this evidence is new to the file.  
Several records, including a November 2000 private medical 
record and an October 2001 VA medical record, contain 
references to the veteran's hearing loss.  However, none of 
these records contains a medical statement addressing the 
etiology of this disorder.  Rather, these records, by and 
large, address other disorders, including PTSD and peripheral 
neuropathy.  As such, these records do not relate to the 
"unestablished" question of etiology necessary to 
substantiate the claim and are not "new and material."

With respect to the records from the MRFA, the Board first 
notes that this is an association of former servicemen and is 
not part of a Department of Defense service department.  
Rather, these records were downloaded from the internet by 
the veteran.  Therefore, these records, which concern the USS 
Vernon County but contain no specific references to the 
veteran, do not constitute a "supplemental report" from 
"the service department," as contemplated under 38 C.F.R. 
§ 3.156(c), and do not provide a basis for reopening the 
claim.  

During his May 2005 hearing and in other lay submissions, the 
veteran has related his bilateral hearing loss back to noise 
exposure in service.  However, the veteran has not been shown 
possess the training, expertise, or credentials needed to 
render a competent opinion as to the etiology of a hearing 
loss disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has not determined that 
hearing loss is a disorder for which the veteran is competent 
to provide evidence of continuity of symptomatology, as the 
Court has done with cases of tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the 
veteran's lay opinion does not constitute medical evidence, 
and this lay evidence does not relate to the 
"unestablished" question of etiology necessary to 
substantiate the claim and is not "new and material."

Overall, the Board has reviewed all evidence added to the 
claims file since the May 2000 rating decision but finds that 
none of this evidence relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss.  Consequently, new and 
material evidence has not been submitted to reopen that 
claim, and the appeal is denied as to this issue.

IV.  Tinnitus

The veteran's claim of entitlement to service connection for 
tinnitus was initially denied by the RO in a January 1990 
rating decision on the basis that this disorder had not been 
shown to be incurred in or aggravated by service.  The 
veteran appealed this decision to the Board, but, in an 
August 2000 decision, the Board upheld the denial on the 
basis that the veteran's tinnitus had not been shown to be 
etiologically related to exposure to loud noises during 
service and was not present during service.  The RO 
subsequently upheld this denial in a rating decision issued 
in June 1991; the veteran was notified of this decision but 
did not respond within the following year.  Similarly, the 
veteran did not respond to a rating decision denying his 
claim, and of which he received notification, in January 
1998.  

The Board observes that the RO later denied service 
connection for bilateral hearing loss in a May 2000 rating 
decision, as described above, but this decision did not 
address tinnitus.  Rather, the January 1998 rating decision 
represents the most recent final denial of the veteran's 
claim, and the Board must consider whether there is new and 
material evidence received subsequent to that decision that 
would provide a basis for reopening the decision.  
38 U.S.C.A. § 7105(c).

In this regard, the Board has again considered the February 
2000 letter from an individual who was the commanding officer 
of USS Vernon County, the ship which the veteran served 
aboard from December 1969 to December 1970.  This commanding 
officer noted that the veteran "spent many hours in high 
noise level situations and in those days personal hearing 
protection was neither issued nor encouraged."  As such, 
"[t]his could have contributed to hearing problems."  The 
Board notes that this evidence of substantial noise exposure 
during service tends to support the veteran's own contentions 
as to the role of noise exposure leading to tinnitus and 
provides a much fuller picture of such noise exposure.  While 
the commanding officer presented no medical credentials 
suggesting that he is competent to render an opinion about 
the etiology of audiological problems, he is competent to 
provide a description of the noise environment which he 
oversaw and in which the veteran worked during his tour of 
duty on the noted ship.

The Board also observes that, during his May 2005 VA Travel 
Board hearing, the veteran provided his most detailed 
description to date of the circumstances leading to his 
present tinnitus.  The Court has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's 
testimony must be weighed for its probative value.

For all of the reasons noted above, the Board finds that the 
veteran has presented evidence, received by the RO subsequent 
to January 1998, relating to an unestablished fact necessary 
to substantiate the claim for service connection for 
tinnitus, namely whether this disorder was incurred as due to 
noise exposure in service.  For this reason, new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for tinnitus is reopened.

Having reopened the veteran's claim, the question now before 
the Board is whether there has been sufficient evidentiary 
development under 38 U.S.C.A. §§ 5103 and 5103A so that the 
Board may decide the case on its merits.  For reasons 
described in further detail below, the Board finds that 
additional development is needed, and a remand is 
necessitated.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the appeal is denied as to that issue.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus; to that extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for tinnitus, the Board is cognizant that enhanced "duty to 
assist" provisions of 38 U.S.C.A. § 5103A(d) now apply.  The 
Board therefore must consider what further development is 
needed in regard to this claim prior to the issuance of a 
final Board determination on the claim.

As indicated above, the veteran has argued that his tinnitus 
is etiologically related to noise exposure in service.  
However, it is unclear from the record and his own lay 
evidence when this disorder was first manifested.  While the 
audiological evaluation portion of a December 1989 VA 
examination contains a notation of tinnitus "with onset in 
1970," a separate section of the examination report 
indicates that the veteran had reported tinnitus for ten 
years.  Moreover, during his May 2005 Board hearing, the 
veteran argued that his tinnitus was attributable to noise 
exposure in service but also stated he knew that tinnitus 
"was happening way back then in the '80's, but I had no idea 
what it was."  Given this seemingly conflicting lay and 
medical evidence, the Board finds that it is "necessary" 
under 38 U.S.C.A. § 5103A(d) that the veteran be afforded a 
comprehensive VA examination of the ears, with attention to 
the question of whether current tinnitus, if present, is 
etiologically related to service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
ENT examination, conducted by an examiner 
who has reviewed the relevant medical 
evidence in the claims file.  Based on 
the examination and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's claimed tinnitus, if present, 
began during or is etiologically related 
to any incident of service, to include 
excessive noise exposure.  The examiner 
is also asked to provide a  rationale for 
any opinion expressed.

2.  Thereafter, the issue of entitlement 
to service connection for tinnitus must 
be readjudicated.  If the determination 
of this claim remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


